                                         Case 2:20-cv-00522-WBS-EFB Document 1 Filed 03/06/20 Page 1 of 28

                                    KAZEROUNI LAW GROUP, APC
                                1
                                    Abbas Kazerounian, Esq. (SBN: 249203)
                                2   ak@kazlg.com
                                    Nick Barthel, Esq. (SBN: 319105)
                                3
                                    nicholas@kazlg.com
                                4   245 Fischer Avenue, Unit D1
                                    Costa Mesa, CA 92626
                                5
                                    Telephone: (800) 400-6808
                                6   Facsimile: (800) 520-5523
                                7
                                    KAZEROUNI LAW GROUP, APC
                                8   Yana Hart, Esq. (SBN: 306499)
                                    yana@kazlg.com
                                9
                                    David James McGlothlin (SBN: 253265)
                               10   david@kazlg.com
                                    2221 Camino Del Rio S, Ste 101
KAZEROUNI LAW GROUP, APC




                               11
 245 FISCHER AVENUE, UNIT D1




                                    San Diego, CA
    COSTA MESA, CA 92626




                               12

                               13
                                    Attorneys for Plaintiff

                               14                       UNITED STATES DISTRICT COURT
                                                       EASTERN DISTRICT OF CALIFORNIA
                               15

                               16    RUSSELL STEPHEN,                          Case No.:
                                     Individually and On Behalf of All
                               17                                              CLASS ACTION COMPLAINT FOR
                                     Others Similarly Situated,
                               18
                                                                               VIOLATIONS OF:

                               19                                              1) CONSUMER LEGAL REMEDIES
                                                  Plaintiffs,
                                                                                  ACT, CAL. CIVIL CODE §§ 1750,
                               20                                                 ET SEQ.;
                               21                                              2) FALSE ADVERTISING LAW, CAL.
                                                              v.                  BUS. & PROF. §§ 17500, ET SEQ.;
                               22                                              3) UNFAIR COMPETITION LAW,
                               23                                                 CAL. BUS. & PROF. §§ 17200, ET
                                     NUCELL LLC d/b/a NUCELL                      SEQ.;
                               24    LABS and VITACOST.COM,                    4) NEGLIGENT
                                     INC.,                                        MISREPRESENTATION; AND
                               25
                                                                               5) INTENTIONAL
                               26
                                                                                  MISREPRESENTATION.
                                                  Defendant.
                               27
                                                                               [JURY TRIAL DEMANDED]
                               28
                                    Case #                                                       Stephen v. Nucell, et al.
                                                                   CLASS ACTION COMPLAINT
                                          Case 2:20-cv-00522-WBS-EFB Document 1 Filed 03/06/20 Page 2 of 28

                                 1                                       INTRODUCTION
                                 2   1.   Plaintiff Russell Stephen (“Mr. Stephen” or “Plaintiff”) brings this Class Action
                                 3        Complaint to challenge the deceptive advertising and business practices of
                                 4        Defendant Nucell LLC d/b/a Nucell Labs (“Nucell”) and Vitacost.com, Inc.
                                 5        (“Vitacost” or collectively “Defendants”) with regards to Defendants’ false and
                                 6        misleading promotions by Nucell and Vitacost of its supplement product
                                 7        “Stamina Fuel Male Enhancing Pills” (“Product”). Based on such false and
                                 8        misleading advertisements, Plaintiff and others similarly situated purchased
                                 9        Nucell’s mislabeled Product.
                                10   2.   Plaintiff purchased the Product from Vitacost but is manufactured and labelled
                                11        by Nucell. With Nucell’s permission, Vitacost sells the Product on
                                12        Amazon.com.
KAZEROUNI LAW GROUP, APC




                                13   3.   Defendants claim that the Product is able to provide and offer numerous benefits
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14        such as: “EXTREME GROWTH-Become an absolute BEAST! STAMINA
                                15        FUEL is specially formulated to help naturally boost SIZE, PERFORMANCE,
                                16        ENERGY, VITALY, DRIVE and increase T-Levels with proper diet and
                                17        exercise giving you all the POWER you need for MAXIMUM effect.”
                                18   4.   Defendants claim that the Product allows one to “REGAIN YOUTHFUL
                                19        DRIVE & CONFIDENCE-STAMINA FUEL can give you the stamina, control,
                                20        confidence and improved circulation you need to perform better physically both
                                21        in and out of the bedroom. Start today and become a BEAST!”
                                22   5.   Defendants also advertises that the Product can help those that “have a hard time
                                23        focusing or being fully present--even during intimate moments” and that
                                24        “STAMINA FUEL capsules can help restore your drive and get you feeling
                                25        more like the man you are.”
                                26   6.   Defendants also claim that the Product gives “confidence all day” and allows
                                27        the consumer to “feel strong in the bedroom” (collectively the “Claimed Health
                                28        Benefits”).
                                     Case #                                 2 of 26                 Stephen v. Nucell Labs, et al.
                                                                   CLASS ACTION COMPLAINT
                                          Case 2:20-cv-00522-WBS-EFB Document 1 Filed 03/06/20 Page 3 of 28

                                 1   7.   However, any product that claims it will arouse or increase sexual desire, or that
                                 2        it will improve sexual performance, is an aphrodisiac drug product and subject
                                 3        to 21 C.F.R. § 310.528. However, the FDA has stated that “labeling claims for
                                 4        aphrodisiacs for OTC use are either false, misleading, or unsupported by
                                 5        scientific data” and therefore, “any OTC drug product containing ingredients
                                 6        for use as an aphrodisiac cannot be generally recognized as safe and effective.”
                                 7        21 C.F.R. § 310.528(a).
                                 8   8.   Under 21 C.F.R. § 310.528(b), any over-the-counter (“OTC”) aphrodisiac drug
                                 9        is to be approved by the Food and Drug Administration (“FDA”) before
                                10        marketing. A product marketed as a dietary supplement will be regulated as a
                                11        drug “[i]f the label or labeling of [the dietary supplement] bears a disease
                                12        claim.” 21 C.F.R. § 101.93(f); see also id. § 310.528(a). “Labeling” is construed
                                          broadly under the Food, Drug, and Cosmetic Act (“FDCA”) and includes any
KAZEROUNI LAW GROUP, APC




                                13
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14        article that “supplements or explains” the product even if the article is not
                                15        physically attached to it. See Kordel v. United States, 335 U.S. 345, 349-50, 69
                                16        S. Ct. 106, 93 L. Ed. 52 (1948).
                                17   9.   The Claimed Health Benefits about the Product also creates the impression that
                                18        the Product is intended to cure, mitigate, or prevent numerous diseases,
                                19        subjecting the Product to classification under section 201(g)(1)(B) of the
                                20        Federal Food, Drug, and Cosmetic Act as a “drug”.
                                21   10. The Product is also not generally recognized as safe and effective for the
                                22        Claimed Health Benefits. As such, the Product is subject to the FDA approval
                                23        as a “new drug” before the Claimed Health Benefits can be made and before
                                24        Defendant can engage in interstate commerce.
                                25   11. FDA will not approve the claimed health benefits of a product subject to
                                26        classification as a “new drug” unless backed by scientific data and information,
                                27        and reviewed for safety and effectiveness.
                                28
                                     Case #                                  3 of 26                Stephen v. Nucell Labs, et al.
                                                                    CLASS ACTION COMPLAINT
                                          Case 2:20-cv-00522-WBS-EFB Document 1 Filed 03/06/20 Page 4 of 28

                                 1   12. Nucell has not submitted any scientific data and information to support the
                                 2        Claimed Health Benefits of the Product. The Claimed Health Benefits of the
                                 3        Product have thus not been approved by the FDA. Defendant thus cannot
                                 4        lawfully represent the Claimed Health Benefits of the Product. To represent the
                                 5        Claimed Health benefits is not only misleading, but unlawful.
                                 6   13. Consequently, Defendant does not comply with federal and parallel state
                                 7        regulations. The Claimed Health Benefits misleads consumers into believing
                                 8        the Product assists with increasing sexual stimulation, but in reality these claims
                                 9        are false and misleading, and unlawful under FDA regulations. The
                                10        misrepresentations of the Claimed Health Benefits are not only harmful to
                                11        consumers, but also allow Defendants to unfairly increase its sales and capture
                                12        market shares from its competitors.
KAZEROUNI LAW GROUP, APC




                                13   14. Plaintiff makes these allegations as follows upon personal knowledge as to
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14        Plaintiff’s own acts and experiences, and, as to all other matters, upon
                                15        information and belief, including investigation conducted by Plaintiff’s
                                16        attorneys.
                                17   15. Defendants’ nationwide sale and advertising of the deceptively misbranded
                                18        Product constitutes violations of: (1) California’s Consumer Legal Remedies
                                19        Act (“CLRA”), Cal. Civ. Code §§ 1750, et seq.; (2) California’s False
                                20        Advertising Law (“FAL”), Bus. & Prof. Code §§ 17500, et seq.; (3) California’s
                                21        Unfair Competition Law (“UCL”), Bus. & Prof. Code §§ 17200, et seq.; (4)
                                22        negligent misrepresentation; and (5) intentional misrepresentation.
                                23   16. This conduct caused Plaintiff and others similarly situated damages, and
                                24        requires restitution and injunctive relief to remedy and prevent further harm.
                                25   17. Unless otherwise indicated, the use of Defendants’ name in this Complaint
                                26        includes all its agents, employees, officers, members, directors, heirs,
                                27        successors, assigns, principals, trustees, sureties, subrogees, representatives and
                                28        insurers of the named Defendants.
                                     Case #                                 4 of 26                  Stephen v. Nucell Labs, et al.
                                                                   CLASS ACTION COMPLAINT
                                          Case 2:20-cv-00522-WBS-EFB Document 1 Filed 03/06/20 Page 5 of 28

                                 1                                 JURISDICTION AND VENUE
                                 2   18. This Court has jurisdiction over this matter pursuant to the Class Action
                                 3        Fairness Act (CAFA) because the amount in controversy in this matter exceeds
                                 4        $5,000,000.001 as to all putative Class members, inclusive of attorneys’ fees
                                 5        and costs, and injunctive relief. See 28 U.S.C. § 1332(d).
                                 6   19. This Court has diversity jurisdiction under 28 U.S.C. § 1332 because Plaintiff
                                 7        is a resident and citizen of the State of California, and Vitacost is a corporation
                                 8        organized and existing under the laws of the Florida and Nucell is a limited
                                 9        liability company organized and existing under the laws of the Florida.
                                10   20. This Court has personal jurisdiction over Defendants because Defendants
                                11        conduct business in the County of Orange and purposefully direct their
                                12        advertising and products to Orange County. Therefore, Defendant has sufficient
KAZEROUNI LAW GROUP, APC




                                13        minimum contacts with this state, and otherwise purposely avails itself of the
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14        markets in this state through the promotion, sale, and marketing of the Product
                                15        in this state, to render the exercise of jurisdiction by this Court permissible under
                                16        traditional notions of fair play and substantial justice.
                                17   21. Venue is proper in the United States District Court for the Central District of
                                18        California pursuant to 28 U.S.C. § 1391 for the following reasons: (i) the
                                19        conduct complained of herein occurred within this judicial district; and, (ii)
                                20        many of the acts and transactions giving rise to this action occurred in this
                                21        district because:
                                22                (a)    Defendant is authorized to conduct business in this district;
                                23                (b)    Defendant does substantial business within this district;
                                24                (c)    Defendant is subject to personal jurisdiction in this district
                                25
                                     1  On information and belief, Defendant sells its Product online throughout
                                26   California. Based upon the advertised price of Defendant’s Product and their
                                27   statewide availability, Plaintiff is informed, believes, and thereon alleges the class
                                     damages exceed the $5,000,000 threshold as set by 28 U.S.C. § 1332(d)
                                28   .
                                     Case #                                  5 of 26                   Stephen v. Nucell Labs, et al.
                                                                    CLASS ACTION COMPLAINT
                                          Case 2:20-cv-00522-WBS-EFB Document 1 Filed 03/06/20 Page 6 of 28

                                 1                       because it has availed itself of the laws and markets within this
                                 2                       district; and,
                                 3                (d)    Defendant’s actions resulting in harm to Plaintiff occurred within
                                 4                       this district.
                                 5                                           PARTIES
                                 6   22. Plaintiff is a natural person residing in the City of Sacramento, County of
                                 7        Sacramento, State of California.
                                 8   23. Upon information and belief, Vitacost is a corporation that is organized and
                                 9        exists under the laws of the State of Florida, with its principal place of business
                                10        in Boca Raton, Florida.
                                11   24. Upon information and belief, Nucell is a limited liability company that is
                                12        organized and exists under the laws of the State of Florida, with its principal
KAZEROUNI LAW GROUP, APC




                                13        place of business in Miami Beach, Florida.
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14   25. Nucell manufactures and/or distributes various products, including consumable
                                15        dietary supplements. Vitacost sells these products on behalf of Nucell, with
                                16        Nucell’s permission and control.
                                17                                    NATURE OF THE CASE
                                18   26. At all times relevant, Nucell, through its authorized distributor Vitacost, made
                                19        and continues to make the affirmative misrepresentations stated in the Claimed
                                20        Health Benefits regarding the Product, through venues including, but not limited
                                21        to, Amazon.com.
                                22   27. Upon information and belief, Vitacost advertises Nucell’s products under
                                23        Nucell’s direction and control.
                                24   28. Upon information and belief, Nucell instructs Vitacost on the content of the
                                25        advertising that Vitacost puts on Amazon.com. These instructions included the
                                26        advertising of the Claimed Health Benefits.
                                27   29. Defendants advertised, marketed, packaged, and sold the Product to Plaintiff
                                28        and other consumers similarly situated in California with the false
                                     Case #                                  6 of 26                 Stephen v. Nucell Labs, et al.
                                                                    CLASS ACTION COMPLAINT
                                          Case 2:20-cv-00522-WBS-EFB Document 1 Filed 03/06/20 Page 7 of 28

                                 1        representations made in the Claimed Health Benefits, including the
                                 2        representation that the Product aids in the cure, mitigation, and prevention of
                                 3        numerous diseases.
                                 4   30. The Claimed Health Benefits subject the Product to being classified as a “new
                                 5        drug” subject to FDA approval. The FDA however has not approved the
                                 6        Product, making the Claimed Health Benefits of the Product misleading and
                                 7        unlawful.
                                 8   31. As the FDA has failed to approve the Product as a “new drug,” it lacks the
                                 9        scientific data and information to support the Claimed Health Benefits made by
                                10        Defendants, and so Defendants cannot yet advertise and label its Product as
                                11        having the Claimed Health Benefits.
                                12   32. The FDA specifically considers a product that creates the impression of curing,
                                          mitigating, and preventing diseases and illnesses as a “new drug” unsafe for
KAZEROUNI LAW GROUP, APC




                                13
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14        human consumption and unsafe if placed in dietary supplements, unless
                                15        scientific data and information supports the claims made about product.
                                16   33. The misrepresentations in the Claimed Health Benefits of the Product made by
                                17        Defendant caused Plaintiff and similarly situated California consumers to
                                18        purchase and ingest substances that the FDA considers unsafe for human
                                19        consumption and ineffective for the claimed benefits, so considered because it
                                20        has not been backed by scientific data and information.
                                21   34. Moreover, these false Claimed Health Benefits about the Product allows
                                22        Defendants to gain a market share of the health care industry through misleading
                                23        practices, give it an unfair advantage over its competitors.
                                24   35. In short, the FDA has banned claims such as the Claimed Health Benefits of the
                                25        Product unless backed by scientific data that has been reviewed and approved
                                26        by the FDA. Defendant has failed to submit the scientific data and obtain FDA’s
                                27        review and approval. Despite this, Defendant continues to make the Claimed
                                28        Health Benefits about the Product that it sells on the open market.
                                     Case #                                 7 of 26                 Stephen v. Nucell Labs, et al.
                                                                   CLASS ACTION COMPLAINT
                                          Case 2:20-cv-00522-WBS-EFB Document 1 Filed 03/06/20 Page 8 of 28

                                 1   36. Defendant’s conduct as alleged herein violates several California laws, as more
                                 2        fully set forth herein.
                                 3                                  FACTUAL ALLEGATIONS
                                 4   37. Plaintiff re-alleges and incorporates by reference all of the above paragraphs of
                                 5        this Complaint as though fully stated herein.
                                 6   38. On or about March 20, 2017, Plaintiff purchased Defendant’s Product from
                                 7        online retailer amazon.com for a total amount of approximately $26.99.
                                 8        Defendants’ advertisement of the Product at the time of purchase contained the
                                 9        Claimed Health Benefits.
                                10   39. On its label and related advertising materials, the Product is directly advertised
                                11        by Defendant as being a dietary supplement, suitable for human consumption,
                                12        and having the Claimed Health Benefits.
                                     40. At the time Plaintiff purchased Defendant’s Product, Plaintiff believed and
KAZEROUNI LAW GROUP, APC




                                13
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14        relied upon the representations made by Defendants that the Product provided
                                15        the benefits contained in the Claimed Health Benefits, and was a dietary
                                16        supplement.
                                17   41. On information and belief, Defendants’ Product’s advertising materials are
                                18        prepared and/or approved by Defendants and/or its agents.
                                19   42. As mentioned in detail above, Defendants’ Product in unsafe and ineffective for
                                20        the advertised Claimed Health Benefits because it has not been reviewed and
                                21        approved by the FDA as a “new drug”. It is thus deemed unsafe and ineffective
                                22        for any claimed uses, including the Claimed Health Benefits made by
                                23        Defendants.
                                24   43. Consequently, Defendants’ Product is not a dietary supplement, but an
                                25        unapproved drug that the FDA has considers unsafe for human consumption.
                                26   44. Defendants knew, or in the exercise of reasonable care, should have known that
                                27        the Claimed Health Benefits made in the Product’s label and advertising
                                28        materials were misleading or false.
                                     Case #                                  8 of 26                Stephen v. Nucell Labs, et al.
                                                                    CLASS ACTION COMPLAINT
                                          Case 2:20-cv-00522-WBS-EFB Document 1 Filed 03/06/20 Page 9 of 28

                                 1   45. As a consequence of Defendants’ unfair and deceptive advertising and
                                 2        manufacturing practices, Plaintiff and other consumers similarly situated
                                 3        purchased and overpaid for Defendant’s Product under the false impression that
                                 4        the Product was a dietary supplement capable of curing, mitigating, and
                                 5        preventing the diseases and illness of the Claimed Health Benefits.
                                 6   46. Plaintiff and other consumers similarly situated in California purchased and
                                 7        overpaid for Defendant’s Product under the false impression that the Product
                                 8        would provide the advertised health benefits associated with the use of the
                                 9        product; however, as it was unsafe and ineffective for the claimed health
                                10        benefits, the Product could not provide any of the advertised Claimed Health
                                11        Benefits made by Defendants.
                                12   47. If Plaintiff had been aware that the Product was unsafe and ineffective for the
KAZEROUNI LAW GROUP, APC




                                13        claimed benefits, Plaintiff would have paid less for it, or would have purchased
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14        an entirely different product. In other words, Plaintiff would not have purchased
                                15        Defendant’s Product but for the representations on the Claimed Health Benefits
                                16        made on the Product’s label and related advertising.
                                17   48. Plaintiff and others similarly situated were exposed to and relied upon the same
                                18        material misrepresentations made on Defendant’s Product’s labels and website,
                                19        where Defendant sold, and currently sells, its Product to consumers throughout
                                20        the State of California.
                                21   49. As a result of Defendants’ false and misleading statements and failure to
                                22        disclose, Plaintiff and others similarly situated consumers purchased thousands,
                                23        if not tens or hundreds of thousands, of units of Defendants’ Product, and have
                                24        suffered, and continue to suffer, injury in fact through the loss of money and/or
                                25        property.
                                26   50. Included within the demands of this Complaint are any other products
                                27        manufactured by Defendant, which contain the Claimed Health Benefits.
                                28
                                     Case #                                   9 of 26               Stephen v. Nucell Labs, et al.
                                                                     CLASS ACTION COMPLAINT
                                         Case 2:20-cv-00522-WBS-EFB Document 1 Filed 03/06/20 Page 10 of 28

                                 1   51. This action seeks, among other things, equitable and injunctive relief, restitution
                                 2        of all amounts illegally obtained, and disgorgement of any and all ill-gotten
                                 3        gains as a result of the misconduct alleged herein.
                                 4                              CLASS ACTION ALLEGATIONS
                                 5   52. Plaintiff re-alleges and incorporates by reference all of the above paragraphs of
                                 6        this Complaint as though fully stated herein.
                                 7   53. Plaintiff brings this action collectively and on behalf of all others similarly
                                 8        situated against Defendant, pursuant to Federal Rules of Civil Procedure 23(a)
                                 9        and (b)(3) and/or (b)(2).
                                10   54. Subject to additional information obtained through further investigation and/or
                                11        discovery, the proposed class (the “Class”) consists of:
                                12              All persons within the United States who purchased a product,
                                                from Defendants, irrespective of brand name, which claimed to
KAZEROUNI LAW GROUP, APC




                                13
 245 FISCHER AVENUE, SUITE D1




                                                increase sexual desire or performance, or any substantially
     COSTA MESA, CA 92626




                                14              similar claim, within the four years prior preceding the filing of
                                15              this Complaint.

                                16   55. Excluded from the Class is Defendant and any of its officers, directors, and
                                17        employees, or anyone who purchased Defendant’s Product for the purpose of
                                18        resale. Plaintiff reserves the right to modify or amend the Class definition before
                                19        the Court determines whether certification is appropriate.
                                20   56. The “Class Period” means four years prior to the filing of the Complaint in this
                                21        action.
                                22   57. Ascertainability. The members of the Class are readily ascertainable from
                                23        Defendant’s records and/or Defendant’s agent’s records of retail and online
                                24        sales, as well as through public notice.
                                25   58. Numerosity. The members of the Class are so numerous that their individual
                                26        joinder is impracticable. Plaintiff is informed and believes that the Product is
                                27        sold on Amazon.com with over a thousand customer reviews, and on that basis,
                                28
                                     Case #                                    10 of 26              Stephen v. Nucell Labs, et al.
                                                                      CLASS ACTION COMPLAINT
                                         Case 2:20-cv-00522-WBS-EFB Document 1 Filed 03/06/20 Page 11 of 28

                                 1        Plaintiff alleges that the putative Class consists of hundreds, if not thousands of
                                 2        members.
                                 3   59. Existence and Predominance of Common Questions of Law and Fact.
                                 4        Common questions of law and fact exist as to all members of the Class and
                                 5        predominate over any questions affecting only individual Class members. All
                                 6        members of the Class have been subject to the same conduct and their claims
                                 7        are based on the same standardized marketing, advertisements and promotions.
                                 8        The common legal and factual questions include, but are not limited to, the
                                 9        following:
                                10             a.    Whether the Product as manufactured was safe and effective for the
                                11                   Claimed Health Benefits;
                                12             b.    Whether the Claimed Health Benefits make the Product no longer
KAZEROUNI LAW GROUP, APC




                                13                   recognized as safe and effective;
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14             c.    Whether the Product was safe for human consumption given;
                                15             d.    Whether Claimed Health Benefits and representations, as alleged
                                16                   herein, are untrue, misleading, and/or reasonably likely to deceive the
                                17                   average consumer;
                                18             e.    Whether Defendants’ conduct violates California Civil Code §§ 1750,
                                19                   et seq.;
                                20             f.    Whether Defendants’ advertising is false, untrue, or misleading
                                21                   within the meaning of California Business & Professions Code §§
                                22                   17500, et seq.;
                                23             g.    Whether Defendants’ conduct is an unfair, fraudulent, or unlawful act
                                24                   or practice within the meaning of California Business & Professions
                                25                   Code §§ 17200, et seq.;
                                26             h.    Whether Defendants’ advertising is unfair, deceptive, untrue or
                                27                   misleading within the meaning of California Business & Professions
                                28                   Code §§ 17200, et seq.;
                                     Case #                                 11 of 26                 Stephen v. Nucell Labs, et al.
                                                                   CLASS ACTION COMPLAINT
                                         Case 2:20-cv-00522-WBS-EFB Document 1 Filed 03/06/20 Page 12 of 28

                                 1             i.   Whether Defendants acted negligently or intentionally in making the
                                 2                  misrepresentations contained on the Product’s label and Defendant’s
                                 3                  website;
                                 4             j.   Whether Defendants, through its conduct, received money that, in
                                 5                  equity and good conscience, belongs to the Plaintiff and members of
                                 6                  the Class;
                                 7             k.   Whether the Plaintiff and the putative Class members are entitled to
                                 8                  equitable relief, including but not limited to restitution and/or
                                 9                  disgorgement of ill-gotten gains; and
                                10             l.   Whether the Plaintiff and the putative Class members are entitled to
                                11                  injunctive relief as sought herein.
                                12   60. Typicality. Plaintiff’s claims are typical of the claims of the members of the
KAZEROUNI LAW GROUP, APC




                                13        Class in that the Plaintiff is a member of the Class that the Plaintiff seeks to
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14        represent. Similar to members of the putative Class, Plaintiff purchased the
                                15        Product    from      Defendants   after   exposure    to    the     same       material
                                16        misrepresentations. Plaintiff also received a Product with the Claimed Health
                                17        Benefits. Plaintiff is advancing the same claims and legal theories on behalf of
                                18        themselves and all absent members of the Class. Defendants have no defenses
                                19        unique to the Plaintiff.
                                20   61. Adequacy of Representation. Plaintiff will fairly and adequately protect the
                                21        interests of the members of the putative Class. Plaintiff has retained counsel
                                22        experienced in consumer protection law, including class actions, and
                                23        specifically, false and deceptive advertising. Plaintiff has no adverse or
                                24        antagonistic interest to those in the Class and will fairly and adequately protect
                                25        the interests of the Class. Plaintiff’s attorneys are aware of no interests adverse
                                26        or antagonistic to those of Plaintiff and proposed Class.
                                27   62. Superiority. A class action is superior to all other available means for the fair
                                28        and efficient adjudication of this controversy. Individualized litigation would
                                     Case #                                   12 of 26                Stephen v. Nucell Labs, et al.
                                                                     CLASS ACTION COMPLAINT
                                         Case 2:20-cv-00522-WBS-EFB Document 1 Filed 03/06/20 Page 13 of 28

                                 1        create the danger of inconsistent and/or contradictory judgments arising from
                                 2        the same set of facts. Individualized litigation would also increase the delay and
                                 3        expense to all parties and the court system. The damages or other financial
                                 4        detriment suffered by individual Class members may be relatively small
                                 5        compared to the burden and expense that would be entailed by individual
                                 6        litigation of the claims against the Defendants. The injury suffered by each
                                 7        individual member of the proposed class is relatively small in comparison to the
                                 8        burden and expense of individual prosecution of the complex and extensive
                                 9        litigation necessitated by Defendants’ conduct. It would be virtually impossible
                                10        for members of the proposed Class to individually redress effectively the
                                11        wrongs to them. Even if the members of the proposed Class could afford such
                                12        litigation, the court system could not. Individualized litigation of the complex
KAZEROUNI LAW GROUP, APC




                                13        legal and factual issues of such a case increases the delay and expense to all
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14        parties, including the court. By contrast, the class action device presents far
                                15        fewer management difficulties, and provides the benefits of single adjudication,
                                16        economy of scale, and comprehensive supervision by a single court. Therefore,
                                17        a class action is maintainable pursuant to Federal Rules of Civil Procedure 23(a)
                                18        and (b)(3) and/or (b)(2).
                                19   63. Unless the Class is certified, Defendants will retain monies received as a result
                                20        of Defendants’ unlawful and deceptive conduct alleged herein. Unless a class-
                                21        wide injunction is issued, Defendants will also likely continue to, or allow its
                                22        resellers to, advertise, market, promote, and sell the Class Product in an
                                23        unlawful and misleading manner, and members of the Class will continue to be
                                24        misled, harmed, and denied their rights under California law.
                                25   64. Further, Defendants have acted or refused to act on grounds that are generally
                                26        applicable to the class so that declaratory and injunctive relief is appropriate to
                                27        the Class as a whole, making class certification appropriate pursuant to Fed. R.
                                28        Civ. P. 23(b)(2).
                                     Case #                                    13 of 26              Stephen v. Nucell Labs, et al.
                                                                      CLASS ACTION COMPLAINT
                                         Case 2:20-cv-00522-WBS-EFB Document 1 Filed 03/06/20 Page 14 of 28

                                 1
                                                               FIRST CAUSE OF ACTION FOR
                                 2            VIOLATIONS OF THE CALIFORNIA CONSUMERS LEGAL REMEDIES ACT
                                                              CAL. CIV. CODE §§ 1750, ET SEQ.
                                 3
                                     65. Plaintiff re-alleges and incorporates by reference all of the above paragraphs of
                                 4
                                          this Complaint as though fully stated herein.
                                 5
                                     66. California Civil Code Section 1750, et seq., entitled the Consumers Legal
                                 6
                                          Remedies Act (hereinafter “CLRA”), provides a list of “unfair or deceptive”
                                 7
                                          practices in a “transaction” relating to the sale of “goods” or “services” to a
                                 8
                                          “consumer.” The Legislature’s intent in promulgating the CLRA is expressed
                                 9
                                          in Civil Code Section 1760, which provides, inter alia, that its terms are to be:
                                10
                                11                 Construed liberally and applied to promote its underlying
                                                   purposes, which are to protect consumers against unfair
                                12                 and deceptive business practices and to provide efficient
                                                   and economical procedures to secure such protection.
KAZEROUNI LAW GROUP, APC




                                13
 245 FISCHER AVENUE, SUITE D1




                                     67. Defendants’ Product constitutes a “good” as defined pursuant to Civil Code
     COSTA MESA, CA 92626




                                14
                                          Section 1761(a).
                                15
                                     68. Plaintiff and the putative Class members are each a “consumer” as defined
                                16
                                          pursuant to Civil Code Section 1761(d).
                                17
                                     69. Plaintiff and each of the putative Class members’ purchase of Defendants’
                                18
                                          Product constitutes a “transaction” as defined pursuant to Civil Code Section
                                19
                                          1761(e).
                                20
                                     70. Civil Code Section 1770(a)(2), (5), (7) and (9) provide that:
                                21
                                22                 The following unfair methods of competition and unfair or
                                                   deceptive acts or practices undertaken by any person in a
                                23                 transaction intended to result or which results in the sale
                                                   or lease of goods or services to any consumer are
                                24                 unlawful:
                                25
                                                   (2) [m]isrepresenting the source, sponsorship, approval, or
                                26                 certification of goods or services;
                                27
                                28
                                     Case #                                 14 of 26                Stephen v. Nucell Labs, et al.
                                                                   CLASS ACTION COMPLAINT
                                         Case 2:20-cv-00522-WBS-EFB Document 1 Filed 03/06/20 Page 15 of 28

                                                  (5) [r]epresenting that goods or services have sponsorship,
                                 1                approval, characteristics, ingredients, uses, benefits, or
                                 2                quantities which they do not have . . .;

                                 3                (7) [r]epresenting that goods or services are of a particular
                                                  standard, quality, or grade . . . if they are of another; [and]
                                 4
                                                  (9) [a]dvertising goods or services with intent not to sell
                                 5                them as advertised.”
                                 6
                                     71. Defendants violated Civil Code Section 1770(a)(2), (5), (7) and (9) by
                                 7
                                          marketing and representing its Product was a dietary supplement containing
                                 8
                                          consumable ingredients, when, in fact, the Product contained food additives not
                                 9
                                          making it a dietary supplement or consumable.
                                10
                                     72. Defendants’ Claimed Health Benefits regarding the Product makes it unsuitable
                                11
                                          for human consumption and poses serious risks to consumers’ health.
                                12
                                     73. On information and belief, Defendants’ violations of the CLRA, as set forth
KAZEROUNI LAW GROUP, APC




                                13
 245 FISCHER AVENUE, SUITE D1




                                          herein, were done with awareness of the fact that the conduct alleged was
     COSTA MESA, CA 92626




                                14
                                          wrongful and was motivated solely by Defendants’ self-interest, monetary gain,
                                15
                                          and increased profit. Plaintiff further alleges that Defendants committed these
                                16
                                          acts knowing the harm that would result to Plaintiff and Defendant engaged in
                                17
                                          such unfair and deceptive conduct notwithstanding such knowledge.
                                18
                                     74. Plaintiff suffered an “injury in fact” because Plaintiff’s money was taken by
                                19
                                          Defendants as a result of Defendants’ false representations set forth on
                                20
                                          Defendant’s actual Product label.
                                21
                                     75. As a direct and proximate result of Defendant’s violations of the CLRA,
                                22
                                          Plaintiff and members of the putative Class are entitled to a declaration that
                                23
                                          Defendant violated the Consumer Legal Remedies Act.
                                24
                                     76. As of the filing of this Complaint, Defendants have not complied with Plaintiff’s
                                25
                                          demand letters pursuant to California Civil Code § 1782, which was served on
                                26
                                          Nucell on or about November 15, 2019, and on Vitacost on or about February
                                27
                                          4, 2020 by certified U.S. mail.
                                28
                                     Case #                                 15 of 26                  Stephen v. Nucell Labs, et al.
                                                                   CLASS ACTION COMPLAINT
                                         Case 2:20-cv-00522-WBS-EFB Document 1 Filed 03/06/20 Page 16 of 28

                                 1   77. Attached hereto as Exhibit A is the affidavit of Plaintiff pursuant to Cal. Civ.
                                 2        Code § 1780(d).
                                 3   78. Plaintiff and the putative Class are also entitled to, and seek, injunctive relief
                                 4        prohibiting such conduct in the future and to recover money damages.
                                                              SECOND CAUSE OF ACTION FOR
                                 5
                                             VIOLATIONS OF CALIFORNIA’S FALSE ADVERTISING LAW (“FAL”)
                                 6                          BUS. & PROF. CODE §§ 17500, ET SEQ.
                                 7   79. Plaintiff re-alleges and incorporates by reference all of the above paragraphs of
                                 8        this Complaint as though fully stated herein.
                                 9   80. Plaintiff and Defendant are both “person[s]” as defined by California Business
                                10        & Professions Code § 17506.
                                11   81. California Business & Professions Code § 17535 authorizes a private right of
                                12        action on both an individual and representative basis.
KAZEROUNI LAW GROUP, APC




                                13   82. Defendants state that their Product is a dietary supplement that can increase
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14        sexual desire and performance as detailed by the Claimed Health Benefits.
                                15        However, such claims are false as detailed above.
                                16   83. These misrepresentations, acts, and non-disclosures by Defendant constitute
                                17        false and misleading advertising in violation of Business & Professions Code
                                18        §§ 17500, et seq.
                                19   84. At all times relevant, Defendants’ advertising and promotion of its Product
                                20        were, and are, untrue, misleading, and likely to deceive the reasonable consumer
                                21        and the public. In fact, Defendants did deceive Plaintiff and the putative Class
                                22        members by representing that its Product was a dietary supplement containing
                                23        consumable ingredients designed to support their health and well-being. When,
                                24        in reality, Defendants knew that its Product was not FDA approved and not safe
                                25        and effective for the Claimed Health Benefits, which the FDA has warned about.
                                26   85. Defendants engaged in the false and/or misleading advertising and marketing of
                                27        its Product, as alleged herein, with the intent to directly or indirectly induce
                                28        consumers to purchase its Product, which Defendants knew, or had reason to
                                     Case #                                16 of 26                 Stephen v. Nucell Labs, et al.
                                                                  CLASS ACTION COMPLAINT
                                         Case 2:20-cv-00522-WBS-EFB Document 1 Filed 03/06/20 Page 17 of 28

                                 1        know, was not safe, effective, and suitable for human consumption and could
                                 2        not be considered a dietary supplement.
                                 3   86. Because Defendants knew or should have known that the representations and/or
                                 4        omissions alleged herein were untrue or misleading, Defendants acted in
                                 5        violation of California Business & Professions Code §§ 17500, et seq.
                                 6   87. Had Defendants truthfully advertised that its Product did not have the benefits
                                 7        as advertised, Plaintiff and the putative Class members would not have
                                 8        purchased the Product, would have paid less for the Product, or would have
                                 9        purchased a different product from another manufacturer.
                                10   88. This false and misleading advertising of the Product by Defendants presents a
                                11        continuing threat to consumers, as such conduct is ongoing to this day.
                                12   89. As a direct and proximate result of the aforementioned acts and omissions by
KAZEROUNI LAW GROUP, APC




                                13        Defendants, Defendants received and continues to hold monies rightfully
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14        belonging to Plaintiff and the putative Class members, who were led to purchase
                                15        Defendant’s Product during the Class Period.
                                16                            THIRD CAUSE OF ACTION FOR
                                              VIOLATIONS OF CALIFORNIA’S UNFAIR COMPETITION LAW (“UCL”)
                                17
                                                           BUS. & PROF. CODE §§ 17200, ET SEQ.
                                18
                                     90. Plaintiff re-alleges and incorporates by reference all of the above paragraphs of
                                19
                                          this Complaint as though fully stated herein.
                                20
                                     91. Plaintiff and Defendants are each a “person” as defined by California Business
                                21
                                          & Professions Code § 17201. California Business & Professions Code § 17204
                                22
                                          authorizes a private right of action on both an individual and representative
                                23
                                          basis.
                                24
                                     92. “Unfair competition” is defined by Business and Professions Code § 17200 as
                                25
                                          encompassing several types of business “wrongs,” including: (1) an “unlawful”
                                26
                                          business act or practice, (2) an “unfair” business act or practice, (3) a
                                27
                                          “fraudulent” business act or practice, and (4) “unfair, deceptive, untrue or
                                28
                                     Case #                                17 of 26                Stephen v. Nucell Labs, et al.
                                                                  CLASS ACTION COMPLAINT
                                         Case 2:20-cv-00522-WBS-EFB Document 1 Filed 03/06/20 Page 18 of 28

                                 1        misleading advertising.” The definitions in § 17200 are drafted in the
                                 2        disjunctive, meaning that each of these “wrongs” operates independently from
                                 3        the others.
                                 4   93. By and through Defendants’ conduct alleged in further detail above and herein,
                                 5        Defendant engaged in conduct which constitutes unlawful, unfair, and/or
                                 6        fraudulent business practices, and unfair, deceptive, untrue or misleading
                                 7        advertising, as prohibited by California’s UCL.
                                 8                                 A. “UNLAWFUL” PRONG
                                 9   94. Beginning at a date currently unknown and continuing to the time of the filing
                                10        of this Complaint, Defendants have committed acts of unfair competition,
                                11        including those described above, by engaging in a pattern of “unlawful”
                                12        business practices, within the meaning of Bus. & Prof. Code §§ 17200 et seq.,
KAZEROUNI LAW GROUP, APC




                                13        by marketing, manufacturing, and distributing Defendants’ Product in violation
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14        of California’s Consumers Legal Remedies Act, Civil Code § 1759, et seq. and
                                15        California’s False Advertising Law, Business & Professions Code §§ 17500, et
                                16        seq., as well as other Federal regulations.
                                17   95. Defendants further violated California’s Health & Safety Code § 110660, which
                                18        states that “any food is misbranded if its labeling is false or misleading in any
                                19        particular.” Section 110660 is a part of California's Sherman Food, Drug and
                                20        Cosmetic law, California Health & Safety Code § 109875 (the “Sherman law”).
                                21   96. Claims under state law based on the deceptive labeling of a food product is
                                22        expressly permitted when the statute to be enforced imposes legal obligations
                                23        identical to that of the Federal Food, Drug, and Cosmetic Act (“FDCA”),
                                24        including FDA regulations concerning naming and labeling food products. See
                                25        e.g., In re Farm Raised Salmon Cases, 22 Cal. 4th 1077, 1094-95 (2008).
                                26        Plaintiff’s claim that Defendants violated the FAL by labeling its Product in a
                                27        false or misleading way imposes legal obligations identical to 21 U.S.C. §
                                28        343(a) of the FDCA, which states that, “a food shall be deemed to be
                                     Case #                                 18 of 26                Stephen v. Nucell Labs, et al.
                                                                   CLASS ACTION COMPLAINT
                                         Case 2:20-cv-00522-WBS-EFB Document 1 Filed 03/06/20 Page 19 of 28

                                 1        misbranded . . . [i]f (1) its labeling is false or misleading in any particular[.]”
                                 2        Further, section 343(a) of the FDCA is not subject to the express preemption
                                 3        provision set forth in 21 U.S.C. § 343-1 of the FDCA.
                                 4   97. Defendants violated the above-referenced statutes by falsely representing that
                                 5        its Product was a dietary supplement containing consumable ingredients, when
                                 6        in fact the product contained ingredients that was unsafe and ineffective, making
                                 7        the Product not fit for human consumption.
                                 8   98. By advertising, promoting, manufacturing, and selling its Product in violation
                                 9        of those California laws, Defendants engaged in a pattern of “unlawful”
                                10        business practices within the meaning of California’s UCL.
                                11                                   B. “UNFAIR” PRONG
                                12   99. Beginning at a date currently unknown and continuing to the time of the filing
KAZEROUNI LAW GROUP, APC




                                13        of this Complaint, Defendants have committed acts of unfair competition as
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14        prohibited by Bus. & Prof. Code §§ 17200, et seq.
                                15   100. Had Plaintiff and the putative class members been informed that Defendants’
                                16        Product did not in fact contain ingredients suitable for human consumption, they
                                17        would not have purchased the Product, would have paid less for it, or would
                                18        have purchased an entirely different product. In other words, Defendants earned
                                19        the business of Plaintiff and the putative Class members by using deceptive
                                20        advertising, which placed market competitors at a disadvantage. Furthermore,
                                21        Plaintiff and the putative Class members were harmed in that they paid a price
                                22        premium for the Product.
                                23                                C. “FRAUDULENT” PRONG
                                24   101. Beginning at a date currently unknown and continuing to the time of the filing
                                25        of this Complaint, Defendants engaged in acts of unfair competition, including
                                26        those described above and herein, in violation of Bus. & Prof. Code §§ 17200,
                                27        et seq., by engaging in a pattern of “fraudulent” business practices within the
                                28        meaning of Bus. & Prof. Code §§ 17200, et seq., by falsely advertising its
                                     Case #                                 19 of 26                 Stephen v. Nucell Labs, et al.
                                                                   CLASS ACTION COMPLAINT
                                         Case 2:20-cv-00522-WBS-EFB Document 1 Filed 03/06/20 Page 20 of 28

                                 1        Product as containing, ingredients suitable for human consumption, when, in
                                 2        fact, the Product do not contain such ingredients, but instead contained an
                                 3        ingredient that was an unsafe food additive making the Product not a “dietary
                                 4        supplement” fit for human consumption.
                                 5   102. Plaintiff reserves the right to allege further conduct that constitutes other
                                 6        fraudulent business acts or practices. Such conduct is ongoing and continues to
                                 7        this date.
                                 8      D. “UNFAIR, DECEPTIVE, UNTRUE OR MISLEADING ADVERTISING” PRONG
                                 9   103. Defendants’ advertising is unfair, deceptive, untrue, and/or misleading within
                                10        the meaning of Bus. & Prof. Code §§ 17200, et seq., in that consumers are led
                                11        to believe that Defendants’ Product contains ingredients suitable for human
                                12        consumption, when, in fact, the Product does not contain such ingredients; and,
KAZEROUNI LAW GROUP, APC




                                13        instead the Product was unsafe and ineffective that render the Product
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14        unmarketable as a safe dietary supplement, as alleged herein.
                                15   104. Plaintiff and other such reasonable consumers are likely to be, and were,
                                16        deceived and misled by Defendants’ advertising of its Product, as containing
                                17        ingredients safe to consume consistent with a dietary supplement.
                                18   105. As a direct and proximate result of Defendants’ unlawful, unfair, and fraudulent
                                19        conduct described herein, Defendant received and continues to receive an unfair
                                20        competitive advantage and unearned commercial benefits at the expense of its
                                21        competitors and the public, who unwittingly provided money to Defendants
                                22        based on Defendants’ misleading representations.
                                23   106. Plaintiff and the putative Class members suffered an injury in fact because
                                24        Plaintiff’s money was taken by Defendants as a result of Defendants’ false
                                25        representations as set forth on Amazon.com and other third-party retailers as
                                26        mentioned herein.
                                27   107. Such acts and omissions by Defendants are unlawful and/or unfair and/or
                                28        fraudulent, and constitute multiple violations of California’s UCL. Plaintiff
                                     Case #                                20 of 26                Stephen v. Nucell Labs, et al.
                                                                  CLASS ACTION COMPLAINT
                                         Case 2:20-cv-00522-WBS-EFB Document 1 Filed 03/06/20 Page 21 of 28

                                 1        reserves the right to identify additional violations by Defendants as may be
                                 2        established through discovery.
                                 3   108. In prosecuting this action for the enforcement of important rights affecting the
                                 4        public interest, Plaintiff seeks recovery of attorneys’ fees, which reward is
                                 5        available to a prevailing plaintiff in a class action such as this.
                                 6
                                                                  FOURTH CAUSE OF ACTION
                                 7                             NEGLIGENT MISREPRESENTATION
                                 8   109. Plaintiff repeats re-alleges, and incorporates by reference the above allegations
                                 9        as if fully stated herein.
                                10   110. Beginning at a date currently unknown and continuing to the time of the filing
                                11        of this Complaint, Defendants represented to Plaintiff and others similarly
                                12        situated, through product packaging and advertising materials, that Defendants’
KAZEROUNI LAW GROUP, APC




                                13        Product contained ingredients suitable for human consumption and the Product
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14        was a dietary supplement.
                                15   111. Defendants made these representations knowing, or having reason to know, that
                                16        its Product contained was unsafe and ineffective that the FDA had publicly and
                                17        specifically identified as unsuitable for human consumption, unless approved
                                18        and reviewed for scientific support.
                                19   112. Defendant acted with the intent to induce the public, including Plaintiff and
                                20        putative Class members, to purchase Defendants’ Product.
                                21   113. Plaintiff and the putative Class members saw, believed, and relied upon
                                22        Defendants’ representations in making the decision to purchase Defendants’
                                23        Product.
                                24   114. At all times relevant, Defendants knew or should have known that such
                                25        representations were untrue, and Defendants had no reasonable basis for
                                26        believing the representations to be true.
                                27   115. As a proximate result of Defendants’ negligent misrepresentations, Plaintiff and
                                28        other consumers similarly situated were induced to purchase, purchase more of,
                                     Case #                                     21 of 26               Stephen v. Nucell Labs, et al.
                                                                       CLASS ACTION COMPLAINT
                                         Case 2:20-cv-00522-WBS-EFB Document 1 Filed 03/06/20 Page 22 of 28

                                 1        or pay more for Defendants’ Product due to the unlawful acts of Defendants, in
                                 2        an amount to be determined at trial, during the Class Period.
                                 3
                                                                   FIFTH CAUSE OF ACTION
                                 4                             INTENTIONAL MISREPRESENTATION
                                 5   116. Plaintiff repeats, re-alleges, and incorporates herein by reference the above
                                 6        allegations as if fully stated herein.
                                 7   117. Beginning at a date currently unknown and continuing to the time of the filing
                                 8        of this Complaint, Defendants intentionally represented to Plaintiff and others
                                 9        similarly situated, through the Product’s packaging and advertising materials,
                                10        that Defendants’ Product contained ingredients suitable for human consumption
                                11        and that its Product was a dietary supplement.
                                12   118. Defendants acted intentionally by willfully and purposefully printing a specific
KAZEROUNI LAW GROUP, APC




                                13        “Supplement Facts” label of Defendants’ Product indicating to consumers that
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14        the Product was in fact a safe dietary supplement.
                                15   119. Because the of the Claimed Health Benefits of the Product, it could not be a
                                16        dietary supplement and was declared by the FDA to be an unsafe and
                                17        ineffective. Therefore, the Product does not have the benefits that Defendant
                                18        advertises.
                                19   120. Defendant knew or had reason to know such representations were false, and
                                20        continued to label its Product in a false or misleading way.
                                21   121. Defendant further knew that retailers were advertising its Product as containing
                                22        ingredients   suitable    for   consumption,   because   Defendant         designed,
                                23        manufactured, and affixed the product labeling to its Product before supplying
                                24        the Product to the retailers.
                                25   122. Plaintiff and the putative Class members saw, believed, and relied upon
                                26        Defendants’ representations in making the decision to purchase Defendants’
                                27        Product.
                                28
                                     Case #                                  22 of 26               Stephen v. Nucell Labs, et al.
                                                                    CLASS ACTION COMPLAINT
                                         Case 2:20-cv-00522-WBS-EFB Document 1 Filed 03/06/20 Page 23 of 28

                                 1   123. As a proximate result of Defendants’ intentional misrepresentations, Plaintiff
                                 2        and the putative Class members were damaged in an amount to be determined
                                 3        at trial.
                                 4   124. Plaintiff allege the “who, what, when, where, and how” of the alleged deception
                                 5        by Defendants as follows:
                                 6              i.    The “who” is Defendants;
                                 7              ii.   The “what” is the representation of the Claimed Health Benefits of
                                 8                    Defendants’ Product;
                                 9             iii.   The “when” is the date Plaintiff purchased the Product, and the Class
                                10                    Period of four years prior to the filing of this Complaint;
                                11             iv.    The “where” is in Amazon.com and any other place that Defendants
                                12                    made similar claims; and
                                                      The “how” is the allegation that Defendant did not disclose that its
KAZEROUNI LAW GROUP, APC




                                13              v.
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14                    Product did not have the Claimed Health Benefits, and that such
                                15                    Claimed Health Benefits were unlawful to make about a dietary
                                16                    supplement.
                                17   125. By engaging in the acts described above, Defendants are guilty of malice,
                                18        oppression, and fraud, and Plaintiff and the putative Class are therefore entitled
                                19        to recover exemplary or punitive damages.
                                20                                      PRAYER FOR RELIEF
                                21            WHEREFORE, Plaintiff respectfully requests the Court grant Plaintiff and
                                22   the putative Class members the following relief against Defendants:
                                23            • that this action be certified as a Class Action;
                                24            • that Plaintiff be appointed as the Class Representatives;
                                25            • that Plaintiff’s attorneys be appointed as Class Counsel;
                                26            • that Defendants’ wrongful conduct be adjudged and decreed to violate the
                                27                consumer protection statutes raised herein;
                                28            • An order requiring imposition of a constructive trust and and/or
                                     Case #                                    23 of 26                Stephen v. Nucell Labs, et al.
                                                                      CLASS ACTION COMPLAINT
                                           Case 2:20-cv-00522-WBS-EFB Document 1 Filed 03/06/20 Page 24 of 28

                                 1                disgorgement of Defendants’ ill-gotten gains and to pay restitution to
                                 2                Plaintiff and all members of the Class and to restore to the Plaintiff and
                                 3                members of the class all funds acquired by means of any act or practice
                                 4                declared by this court to be an unlawful, fraudulent or unfair business act
                                 5                or practice, in violation of laws, statutes or regulations, or constituting
                                 6                unfair competition;
                                 7            •   Distribution of any monies recovered on behalf of members of the Class via
                                 8                fluid recovery or cy pres recovery were necessary and as applicable, to
                                 9                prevent Defendants from retaining the benefits of their wrongful conduct;
                                10            •   that Plaintiff and each of the other members of the Class recover the
                                11                amounts by which Defendant has been unjustly enriched;
                                12            •   A temporary, preliminary and/or permanent order for injunctive relief
KAZEROUNI LAW GROUP, APC




                                13                requiring Defendants to: (i) discontinue its false and/or misleading
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14                statement/s; and (ii) undertake an immediate public information campaign
                                15                to inform members of the proposed class as to their prior practices;
                                16            • that Defendants be enjoined from continuing the wrongful conduct alleged
                                17                herein and be required to comply with all applicable laws;
                                18            • Pre-judgment interests from the date of filing of this suit;
                                19            • that Plaintiff and each member of the putative Class recover their costs of
                                20                suit.
                                                                FIRST CAUSE OF ACTION FOR
                                21
                                                  VIOLATIONS OF CALIFORNIA’S CONSUMER LEGAL REMEDIES ACT
                                22                        CAL. BUS. & PROF. CODE §§ 1750, ET SEQ.
                                23            • Actual damages, injunctive relief, restitution, and punitive damages
                                24                pursuant to Cal. Civ. Code § 1780(a); and
                                25            •   an award of costs and attorney’s fees pursuant to Cal. Civ. Code §
                                26                1780(d).
                                27   ///

                                28   ///
                                     Case #                                      24 of 26              Stephen v. Nucell Labs, et al.
                                                                        CLASS ACTION COMPLAINT
                                           Case 2:20-cv-00522-WBS-EFB Document 1 Filed 03/06/20 Page 25 of 28

                                                                SECOND CAUSE OF ACTION FOR
                                 1
                                                       VIOLATIONS OF CALIFORNIA’S FALSE ADVERTISING LAW
                                 2                         CAL. BUS. & PROF. CODE §§ 17500, ET SEQ.
                                 3            • Restitution and injunctive relief pursuant to Bus. & Prof. Code § 17203;
                                 4            • recovery of reasonably attorney’s fees pursuant to, inter alia, California
                                 5               Code of Civil Procedure § 1021.5.
                                 6                             THIRD CAUSE OF ACTION FOR
                                                    VIOLATIONS OF CALIFORNIA’S UNFAIR COMPETITION LAW
                                 7
                                                         CAL. BUS. & PROF. CODE §§ 17200, ET SEQ.
                                 8            • Restitution and injunctive relief pursuant to Bus. & Prof. Code § 17535;
                                 9               and
                                10            • recovery of reasonable attorneys’ fees pursuant to, inter alia, California
                                11               Code of Civil Procedure § 1021.5.
                                12                               FOURTH CAUSE OF ACTION FOR
KAZEROUNI LAW GROUP, APC




                                13                              NEGLIGENT MISREPRESENTATION
 245 FISCHER AVENUE, SUITE D1




                                              • A judgment against Defendants for general and compensatory damages in
     COSTA MESA, CA 92626




                                14
                                15               an amount to be determined at trial; and
                                16
                                                                  FIFTH CAUSE OF ACTION FOR
                                17                             INTENTIONAL MISREPRESENTATION
                                18            • A judgment against Defendants for general and compensatory damages in
                                19               an amount to be determined at trial;
                                20            • punitive damages pursuant to Cal. Civ. Code § 3294; and
                                21            • that Plaintiff and the members of the Class be granted any other relief the
                                22               Court may deem just and proper.
                                23   ///
                                24   ///
                                25   ///
                                26   ///
                                27   ///
                                28   ///
                                     Case #                                   25 of 26               Stephen v. Nucell Labs, et al.
                                                                     CLASS ACTION COMPLAINT
                                         Case 2:20-cv-00522-WBS-EFB Document 1 Filed 03/06/20 Page 26 of 28

                                 1                                       TRIAL BY JURY
                                 2   126. Pursuant to the Seventh Amendment to the Constitution of the United States of
                                 3        America, Plaintiff is entitled to and demands a trial by jury.
                                 4
                                 5   Dated: March 5, 2020                       Respectfully submitted,
                                 6                                              KAZEROUNI LAW GROUP, APC
                                 7
                                 8                                              By: _s/ Abbas Kazerounian____
                                                                                     ABBAS KAZEROUNIAN, ESQ.
                                 9                                                   NICHOLAS BARTHEL, ESQ.
                                                                                     Attorneys for Plaintiff
                                10
                                11
                                12
KAZEROUNI LAW GROUP, APC




                                13
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14
                                15
                                16
                                17
                                18
                                19
                                20
                                21
                                22
                                23
                                24
                                25
                                26
                                27
                                28
                                     Case #                                 26 of 26                 Stephen v. Nucell Labs, et al.
                                                                   CLASS ACTION COMPLAINT
Case 2:20-cv-00522-WBS-EFB Document 1 Filed 03/06/20 Page 27 of 28




                 EXHIBIT A
         Case 2:20-cv-00522-WBS-EFB Document 1 Filed 03/06/20 Page 28 of 28

 1
                            DECLARATION OF RUSSELL STEPHEN
 2
     I, Russel Stephen, declare:
 3
         1. On March 20, 2019, I purchased “Stamina Fuel” made by Nucell, LLC
 4
             from Amazon.com.
 5
         2. At the time of purchase and review of the product, I was in Sacramento
 6
             County, where I also reside.
 7
 8
             I declare under penalty of perjury under the laws of California and the
 9
     United States of America that the foregoing is true and correct, and that this
10
     declaration was executed on March4___, 2020.
11
12
                                                       By:________________________
13                                                             Russell Stephen
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     Declaration Pursuant To Cal. Civ. Code §1780(d)
